127 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Theodore GILBERT, Petitioner,v.COMMODITY FUTURES TRADING COMMISSION, Respondent.
No. 96-70580.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 24, 1997.

Before THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
John Theodore Gilbert petitions, pro se, for review of the decision of the Commodity Futures Trading Commission ("Commission") affirming the decision of a Judgment Officer ("JO") who dismissed Gilbert's complaint.  We dismiss for lack jurisdiction.


3
The Commission affirmed the JO's dismissal of Gilbert's complaint on June 17, 1996.  Gilbert received the Commission's order on June 21, 1996, and filed his petition for review with this court on July 17, 1996.  Because his petition needed to be filed within 15 days (or by July 8, 1996), see 7 U.S.C. § 9, it is untimely and we lack jurisdiction.


4
To the extent Gilbert contends that he was granted an extension of time, we disagree.  "[A]mbiguous or implicitly misleading conduct by courts does not release litigants from their appeal deadlines.  If a party believes a court has acted ambiguously as to an appeal deadline, it bears the burden of seeking clarification."  Slimick v. Silva (In re Silva), 928 F.2d 304, 310 (9th Cir.1990).


5
In addition, this court is not the proper venue for Gilbert's petition.  See 7 U.S.C. § 18(e).  Although this court could transfer this action, see Clark v. Busey, 959 F.2d 808, 812 (9th Cir.1992), because Gilbert's petition is untimely, a transfer to the U.S. Court of Appeals for the Seventh Circuit would be futile.  See 28 U.S.C. § 1631.


6
Gilbert's motion to correct the record and file a supplemental record is denied.


7
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3